EXHIBIT TALEO CORPORATION 2 STOCK OPTION AGREEMENT Unless otherwise defined herein, the terms defined in the 2009 Equity Incentive Plan shall have the same defined meanings in this Stock Option Agreement (the “Agreement”). I.NOTICE OF STOCK OPTION GRANT [Optionee’s Name and Address] You have been granted an option to purchase Common Stock of the Company, subject to the terms and conditions of the Plan and this Agreement, as follows: Grant Number Date of Grant Vesting Commencement Date Exercise Price per Share$ Total Number of Shares Granted Total Exercise Price$ Type of Option: Incentive Stock Option Nonstatutory Stock Option Term/Expiration Date: Vesting Schedule: This Option shall be exercisable, in whole or in part, in accordance with the following schedule: [25% of the Shares subject to the Option shall vest twelve (12) months after the Vesting Commencement Date, and 1/48th of the Shares subject to the Option shall vest each month thereafter on the same day of the month as the Vesting Commencement Date (and if there is no corresponding day, on the last day of the month), subject to the Optionee continuing to be a Service Provider through each such date.] [In addition, any acceleration of option vesting provisions included in Optionee’s written employment or other written agreement with the Company entered into on or prior to the Date of Grant will apply (each of which such provision is incorporated by reference herein).] Termination Period: To the extent vested as of the date Optionee ceases to be a Service Provider this Option will be exercisable for [three (3) months] after Optionee ceases to be a Service Provider, unless such termination is due to Optionee’s death or
